Title: To James Madison from Benjamin Hollinshead, 3 February 1816
From: Hollinshead, Benjamin
To: Madison, James


                    
                        
                            State of South Carolina City of Charleston
                            
                            Feb. 3d. 1816
                        
                        
                            Most honorable excellent Sir
                        
                    
                    I write to address your dignity, with a confidence to meet your approbation under a contemplation of my living so many years under your administration: that has been conducted with much admirable magnanimous fortitude I esteem you as a philosopher, and under the patronage of heaven a father of our National family. If it is the will of providence to direct the smiles of fortune, to permit the personal acquaintence to commence between us, I will imbrace it with the greatest happiness I herein humbly, Petition, your honorable excellence; to order the Secretary of the States, to record my New adopted Name Rev. Dr. Benjamin Hollinshead, which I will explain more fully when I write again, when I receive an answer from your excellence: the change of my Name took place Jan. 30th. 1814, and granted in the general assembly and Eligible in every court in the union. May it please your honor to confer the favour and your humble petitioner will ever pray. I am, with great respect,
                    
                        
                            Rev. Dr. Benjamin Hollinshead
                        
                    
                    
                        
                            Honored Sir
                        
                        If you please to have it recorded as quick as these lines comes to hand, and write A letter to me by the first Mail it will do me a singular honor and kindness long to be remembered. Such an act, will be graciously rewarded and I shall ever remain your humble Servant formily Dr. Andrew Moore a Physician but now about changing the practice also from Physic, to Divinity I am with great regard Your humble servant
                        
                            Rev. Dr. Benjamin Hollinshead
                        
                    
                    
                    
                        N. B. I am Baptised and have taken the degrees of Doctor of D.D. in my new name and I wish your answer quick as posible as I wish to be admitted to the bar here in Charleston in the course of three weeks.
                        
                            
                                Rev. Dr. B.H.
                            
                        
                    
                